DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/1/22 is approved.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 11 and 16.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the optical element including a radiation coupler disposed adjacent to the surface of the thin film and a high numerical aperture (NA) lens” and “an imaging device with one or more correction lenses to correct aberrations’, in combination with the rest of the limitations of claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the optical element including a radiation coupler disposed adjacent to the surface of the thin film and a high numerical aperture (NA) lens” and “wherein the imaging device is configured to provide a structural image within the thin film based on the first radiation by a first detector, and an optical image based on the second radiation by a second detector to observe evanescent field Rayleigh scattering’, in combination with the rest of the limitations of claim 11.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the optical element including a radiation coupler disposed adjacent to the surface of the thin film and a high numerical aperture (NA) lens” and “coupling a radiation from the radiation source into the optical element such that the radiation is totally internally reflected at an interface between the optical element and the thin film and an evanescent radiation generated at the interface penetrates the thin film; adjusting, by an input angle controller, an angle of coupling of radiation from the radiation source into the optical element’, in combination with the rest of the limitations of claim16.
Claims 2-10, 12-15 and 17-20 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 4, 2022